Citation Nr: 1018428	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-39 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at 
Law


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran had active military service from May 1978 to 
May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision 
of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The Veteran likely has bilateral hearing loss that is 
attributable to his active military service.

2.  The Veteran does not have tinnitus that is 
attributable to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran has bilateral hearing loss that is the 
result of disease or injury incurred in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2009).

2.  The Veteran does not have tinnitus that is the result 
of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim, as well as the duty to notify the claimant of what 
evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to 
make a decision as to the claims on appeal has been 
accomplished.  Through a June 2008 notice letter, the RO 
notified the Veteran and his representative of the 
information and evidence needed to substantiate the 
Veteran's claims of service connection.  The letter also 
provided the Veteran with the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

The Board also finds that the June 2008 notice letter 
satisfies the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will 
be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that 
letter, the RO notified the Veteran that VA was 
responsible for obtaining relevant records from any 
Federal agency and that VA would make reasonable efforts 
to obtain relevant records not held by a Federal agency, 
such as from a state, private treatment provider, or an 
employer.  Additionally, the notice letter asked the 
Veteran to submit medical evidence, opinions, statements, 
and treatment records regarding his claimed disabilities.  
Consequently, a remand of the service connection issues 
for further notification of how to substantiate the 
claims is not necessary.

There is no indication that any additional action is 
needed to comply with the duty to assist in connection 
with the issues on appeal.  The Veteran's service 
treatment records have been obtained and associated with 
the claims file, as have treatment records from the VA 
Medical Center (VAMC) in Lincoln, Nebraska.  
Additionally, in August 2008, the Veteran was provided a 
VA examination in connection with his claims, the report 
of which is of record.  That examination report contains 
evidence regarding whether the Veteran currently has 
hearing loss and tinnitus as well as their origin.  
Although the Veteran's representative contends that the 
VA examination was inadequate, another examination is not 
required because the August 2008 report does in fact 
provide the necessary evidence by which to decide the 
claim.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

II. Analysis

The Veteran asserts that he has hearing loss and tinnitus 
as a result of noise exposure during his active military 
service.  Specifically, he states that he was exposed to 
loud noise in the performance of his duties in the heavy 
equipment shop.  The Veteran maintains that any current 
hearing loss and tinnitus is related to that in-service 
noise exposure.  Thus, he contends that service is 
warranted for hearing loss and tinnitus.

Service connection may be established for disability 
resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  In 
addition, certain chronic diseases, such as sensorineural 
hearing loss, may be presumed to have been incurred 
during service if the disease becomes manifest to a 
compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).

A review of the Veteran's service treatment records 
reveals that during his October 1977 service entrance 
examination, he responded in the negative, when asked if 
he then had, or had ever had, a hearing loss.  He 
demonstrated the following puretone thresholds at the 
indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
25
LEFT
15
15
15
15
15

In January 1981, the Veteran was seen for audiometric 
testing in light of exposure to noise while performing 
his duties.  It was noted that the Veteran worked in a 
"heavy shop" and that he seldom wore protection, 
presumably ear protection for the noise.

During his April 1983 service separation examination, the 
Veteran responded in the negative, when asked if he then 
had, or had ever had, a hearing loss.  He demonstrated 
the following puretone thresholds at the indicated hertz 
levels:  






HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
10
30
LEFT
15
15
15
25
25

Significantly, the examiner diagnosed the Veteran with 
moderate bilateral hearing loss.

In October 2004, during VA outpatient treatment, the 
Veteran reported symptoms of hearing loss and tinnitus; 
however, there were no findings to substantiate those 
reports.  Nevertheless, in August 2008, the Veteran was 
examined by VA to determine the nature and etiology of 
any hearing loss disability found to be present.  

In August 2008, during a consultation with the VA 
Audiology Service, the Veteran reported that his tinnitus 
had started in 1990.  Previously, when he filed his 
claim, the Veteran stated that his tinnitus began in 
1985.

At the August 2008 VA audiological examination, 
audiometric testing revealed the following puretone 
thresholds at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
55
55
LEFT
10
10
45
55
65

Speech audiometry revealed a speech recognition score of 
100 percent on the right, and 96 percent on the left.  
The examiner concluded that the Veteran had normal 
hearing sensitivity through 2000 hertz, on the right, 
sloping to a moderately severe sensorineural hearing.  On 
the left, the Veteran's hearing acuity was found to be 
normal through 1000 hertz, sloping to a mild to 
moderately severe sensorineural hearing loss on the left 
above 1500 hertz.  During the audiometric examination, 
the Veteran reported that he had experienced tinnitus for 
twelve or fifteen years.

Following the examination, the VA examiner opined that 
because of the lack of shift in the hearing sensitivity 
between the Veteran's service entrance and service 
separation examinations, it was less likely than not that 
the Veteran's hearing loss disability was the result of 
noise exposure during his military service.  In addition 
the VA examiner opined that because the Veteran had been 
discharged from service twenty-five years earlier and had 
reported his tinnitus twelve to fifteen years prior to 
the examination, it was less likely than not that the 
Veteran's tinnitus was the result of noise exposure 
during his military service.  

In consideration of the evidence of record, the Board 
finds that the Veteran likely has bilateral hearing loss 
that is attributable to his active military service.  The 
results of the August 2008 VA examination reflect that he 
has impaired hearing for VA purposes.  See 38 C.F.R. 
§ 3.385.  Additionally, the Veteran was in fact diagnosed 
with bilateral hearing loss during military service at 
his separation examination.  The provisions of 38 C.F.R. 
§ 3.385 apply to the current disability element of a 
service connection claim for hearing loss.  Whether the 
provisions are met during service is not pertinent to the 
claim.

Although the VA examiner did not link the Veteran's 
current hearing loss to military service, she implied 
that if there had been a shift in hearing sensitivity 
between entrance and separation, the hearing loss may be 
related to military service.  A review of the audiometric 
results from the Veteran's entrance and separation 
examinations does in fact show a shift in hearing 
sensitivity between the two examinations.  The results 
were either identical or worse at each frequency at the 
separation examination compared to the entrance 
examination.  Thus, that portion of the August 2008 VA 
examination report was simply inaccurate.  Based on this 
evident shift in hearing sensitivity, the service record 
indicating that the Veteran was exposed to noise and did 
not wear ear protection, and the in-service diagnosis, 
the Board concludes that the elements of the hearing loss 
service connection claim are met.  Accordingly, service 
connection for bilateral hearing loss is warranted.

In contrast, the Board finds that the Veteran does not 
have tinnitus that is attributable to his active military 
service.  Unlike hearing loss, the Veteran's service 
treatment records do not contain a diagnosis of tinnitus.  
The Veteran is competent to attest to symptoms that are 
observable such as ringing in the ear.  In this case, he 
stated that he first experienced tinnitus on varying 
dates-1985, 1990, and approximately 1993 to 1996.  
Regardless of what onset date for tinnitus is accurate, 
each reported date is after the Veteran's period of 
active military service.  The only medical professional 
to address the onset of the Veteran's tinnitus is the 
August 2008 VA examiner who determined that tinnitus was 
not likely a result of military service in light of the 
Veteran's own reported onset of the disability.  The 
Board finds the VA examiner's opinion persuasive as it 
has support in the record and the examiner has the type 
of medical expertise necessary to link tinnitus of post-
service onset to in-service noise exposure.  The examiner 
answered the question in the negative.  Without 
sufficient evidence attributing the Veteran's tinnitus to 
his in-service noise exposure, the Board concludes that 
service connection for tinnitus is not warranted.

For all the foregoing reasons, the Board finds that the 
claim of service connection for bilateral hearing loss 
should be granted.  Additionally, the claim of service 
connection for tinnitus must be denied.  In reaching this 
conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's 
claim of service connection for tinnitus, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).


(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


